Citation Nr: 1204958	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Evaluation of left shoulder separation, currently rated as 10 percent disabling.

2.  Evaluation of seizure disorder, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1995 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the December 2006 rating decision, the RO, in relevant part, granted service connection and assigned a 10 percent rating for a left shoulder disability and a 10 percent rating for a seizure disorder, each effective December 17, 2005.  Jurisdiction was later transferred to the RO in Los Angeles, California.

Pursuant to the Veteran's request, a Board hearing was scheduled in January 2012; however, the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2011).

The Board notes that in addition to syncope and dizzy spells associated with his seizure disorder, the Veteran has also complained of chronic headaches following a motorcycle accident during service.  Although unclear, the Veteran seems to associate his headaches with seizure disorder.  Therefore, the Board interprets his statements as a claim for service connection for chronic headaches, to include as due to seizure disorder.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is not before the Board; hence, it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  Left shoulder separation of the acromioclavicular joint is manifested by pain, lack of endurance, and limitation of flexion and abduction to 175 degrees, but not nonunion or dislocation of the clavicle or scapula.

2.  Seizure disorder is manifested by no more than 2 minor seizures per year on average.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left shoulder separation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2011).  

2.  The criteria for a rating in excess of 10 percent for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8911 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The claims for higher ratings for a left shoulder disability and a seizure disorder arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs).  In August 2006, in response to a VCAA letter, the Veteran indicated did not have any other additional information or evidence to provide.  The Veteran was afforded a VA examination for his left shoulder disability and seizure disorder in September 2006.  

The Board notes that the Roanoke RO scheduled the Veteran for another VA examination in April 2009, but he failed to report to it.  The claims file was transferred to the Los Angeles RO in June 2009 and the RO rescheduled the Veteran for another VA examination in July 2011.  Once again, the Veteran failed to report to the examination.  The Veteran has not provided good cause for his failure to report to these examinations.  Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination that was scheduled in conjunction with an original claim for compensation, such as in this case, the claim shall be rated based on the evidence of record. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The claims are thus ready to be considered on the merits.

Governing Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disabilities on appeal warrant uniform evaluations.
The Veteran's left shoulder disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5202-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Here, Diagnostic Code 5024 refers to tenosynovitis, which is rated by analogy using Diagnostic Code 5202, which involved impairment of the humerus.  

Under Diagnostic Code 5024, tenosynovitis is rated based on limitation of motion of the affected part, as degenerative arthritis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, limitation of the (minor) arm at shoulder level or midway between the side and shoulder level warrants a 20 percent rating.  Limitation to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a.  

For VA purposes, normal range of shoulder motion is:  forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, impairment of the humerus (minor extremity) is rated as follows:  A 20 percent rating is warranted when there is malunion, with moderate deformity or when there is marked deformity of the arm.  For recurrent dislocation of the minor arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level and also, where there are frequent episodes and guarding of all arm movements.  Fibrous union of the humerus warrants a 40 percent rating; nonunion (false flail joint) warrants a 50 percent rating; and loss of the head of the humerus (flail shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a. 

In addition, when determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

The Veteran's seizure disorder is rated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8999-8911.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27.  Hence, the Veteran's seizure disorder is rated by analogy using the criteria for petit mal epilepsy under Diagnostic Code 8911.  

Under Diagnostic Code 8911, petit mal epilepsy is evaluated under the General Rating Formula for Minor Seizures.  A 10 percent rating is warranted with a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted when there have been at least two minor seizures in the preceding six months.  A 40 percent rating requires at least five to eight minor seizures weekly.  A 60 percent rating requires an average of nine to ten minor seizures per week.  An 80 percent rating requires an average of more than 10 minor seizures per week.  
38 C.F.R. § 4.124a (2011).  Note 1 under the General Rating Formula provides that when continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  Id.

Analysis

Left Shoulder Disability

Historically, the Veteran's STRs reflect that he injured his left shoulder during a motorcycle accident in April 2000.  He stopped short to avoid a child and was ejected from his motorcycle, skidded on his left shoulder and sustained abrasions.  He was seen for follow-up left shoulder pain and it was noted that he had a slight acromioclavicular separation with decreased range of motion due to pain.  In May 2000, he had full range of motion and minimal tenderness to palpation; the assessment was third degree acromioclavicular separation.  In July 2000, it was noted the pain was improving.  In December 2000, it was noted that the Veteran had lost range of motion in his left shoulder since his last visit and physical therapy was recommended.  X-rays showed a type 5 acromioclavicular separation.  It was also noted that he had a markedly elevated left clavicle.  In April 2003, the Veteran reported that he had reinjured his left shoulder in a motorcycle accident in July 2001.  He had full range of motion, but slight discomfort with abduction.  In October 2003, he reported that his left shoulder popped out of its socket while he was running.  He was given a physical profile for chronic dislocation of the left shoulder.  Prior to discharge, on his November 2005 Report of Medical History, he reported a history of left shoulder pain.  It was noted that he had dislocated his left shoulder in a motorcycle accident and that his clavicle was still separated.  The Report of Medical Assessment indicates that his left shoulder disability had resolved and he had full range of motion.

Post-service, the report of a September 2006 VA examination reflects that the Veteran is right hand dominant.  He complained of left shoulder pain, weakness due to inability to work out, stiffness in the morning and in cold weather, giving way, unable to balance heavy objects when lifting, lack of endurance, and fatigability.  On objective physical examination, the Veteran's left shoulder showed signs of tenderness.  Range of motion of the left shoulder was limited to 175 degrees of flexion and abduction with pain beginning at 175 degrees.  He had full range of motion on internal and external rotation.  The examiner noted that with repetitive use, left shoulder function was additionally limited by pain and lack of endurance, but not fatigue, weakness, or incoordination.  Range of motion was not additionally limited by repetitive use.  X-rays showed questionable separation of the acromioclavicular joint.

In this case, the Board finds that a rating in excess of 10 percent for the left shoulder disability is not warranted.  Although the AOJ cited to diagnostic code 5202, it clear from the body of the rating decision that the evaluation was based upon pathology productive of painful motion.  See 38 C.F.R. § 4.59.  To warrant a higher 20 percent rating under Diagnostic Code 5201, the evidence must show the functional equivalent of limitation of motion to the shoulder level or 90 degrees.  See DeLuca.  Here, the Veteran's left shoulder flexion and abduction was limited only to 175 -lacking 5 degrees of full range of motion.  Furthermore, the VA examiner noted that although left shoulder function was additionally limited by pain and lack of endurance with repetitive motion, there was no additional loss in range of motion.  We also note that he has never asserted that motion is limited to shoulder level or below.  Hence, a 20 percent rating is not warranted under Diagnostic Code 5201 for limitation of motion.

The AOJ evaluated the Veteran's left shoulder disability under Diagnostic Code 5202, for impairment of the humerus.  To warrant a higher 20 percent rating, there must be evidence of malunion of the humerus with moderate or marked deformity; or recurrent dislocation at the scapulohumeral joint with either infrequent episodes and guarding of movement only at the shoulder level or frequent episodes and guarding of all arm movements.  Here, the evidence reflects that the Veteran had a separation of the acromioclavicular joint, which connects the scapula and clavicle.  The Veteran's injury did not result in malunion of the humerus or dislocation at the scapulohumeral joint, which connects the humerus and the scapula.  Hence, Diagnostic Code 5202 is not applicable in this case.  

The Board finds that the Veteran's injury is more consistent with the criteria used to evaluate impairment of the clavicle or scapula under Diagnostic Code 5203.  
38 C.F.R. § 4.71a.  For the minor extremity, a 10 percent rating is warranted for malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent rating is warranted for nonunion with loose movement or dislocation.  Historically, the Veteran's injury resulted in a type 5 acromioclavicular separation - i.e., malunion rather than nonunion or dislocation.  The Board notes the Veteran reported that he dislocated his left shoulder while running during service, but this was not confirmed by a physical examination.  Since service, there has been no evidence of dislocation.  September 2006 X-rays showed only questionable separation.  For these reasons, the Board finds that a 20 percent rating is not warranted under Diagnostic Code 5303.

The Board has considered the Veteran's statements regarding his left shoulder pain, weakness, and limitation of motion, which are both competent and credible, but such non-specific pleadings do not provide a basis for a higher evaluation.  However, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating in excess of 10 percent for left shoulder disability.  

Seizure Disorder

Historically, an August 2001 STR notes that the Veteran reported "blacking out" since a motorcycle accident the previous month.  He said he was wearing a helmet and struck his head on the ground.  He said he was treated for road rash at the scene, but did not go to the hospital.  He said he had two episodes of blackouts in the past 30 days.  On the second occasion, he did not regain consciousness until the paramedics arrived and did a glucose check.  The assessment was sensory deficit syncope versus complex partial seizures, but most likely syncope.  After extensive testing, a November 2001 record reflects a diagnosis of probable complex partial seizures.  He was prescribed Depakote.  In March 2002, he denied any more "black outs" but did complain of chronic headaches.  The Veteran's November 2005 Separation Report of Medical History notes that the Veteran had been diagnosed with "syncope", but that he had not had any spells since February 2003.

Post-service, the report of the September 2006 VA examination reflects the Veteran's history of passing out with little recollection of what happened.  He said that seizures were evoked by stress and alleviated by Depakote.  Over the last 2 years, he said he had had 4 attacks in total, averaging 1 each year.  He kept no seizure diary.  He also said that symptoms included severe headaches behind the eyes that occurred 1 to 2 times per month lasting 30 minutes.  The examiner diagnosed the Veteran with "seizures" and noted that the subjective factors were passing out.  The objective factors were pharmacotherapy.  It was noted that the Veteran's seizure disorder was a "minor" seizure disorder.

In this case, the Board finds that a rating in excess of 10 percent is not warranted for a seizure disorder.

The Veteran's seizure disorder is currently rated as 10 percent disabling under the General Rating Formula for Minor Epileptic Seizures because continuous medication is necessary for controlling the condition.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note 1.  To warrant a higher 20 percent rating under the General Rating Formula, the evidence must show at least 2 minor seizures in the last 6 months.  Here, although there is some conflicting evidence as to the frequency of the Veteran's seizures, none of the evidence suggests that he has had 2 or more minor seizures in a 6-month time-span during the appeal period.  In November 2005, the Veteran reported that he had not had a spell since February 2005.  In September 2006, he said that he had had 4 seizures in the past 2 years.  Although it was noted that he averaged 1 seizure per year, the Board points out that 4 seizures in 2 years seems inconsistent with 1 seizure per year.  In any event, the evidence does not show that he has had 2 seizures in a 6-month time-span during the appeal period.  Hence a rating in excess of 10 percent for seizures is not warranted.  

In making this determination, the Board has considered the Veteran's statements regarding the frequency of his seizures.  While such statements are both competent and credible, they constitute negative evidence in this case.  

Both Claims

The Board notes that the Veteran failed to appear for two VA examinations that were scheduled in connection with the disabilities on appeal.  These VA examinations may have provided additional evidence in support of the Veteran's claims, but the duty to assist is not a one way street or a blind alley.  The Veteran also has a duty to cooperate in VA's efforts to assist him.  Hence, the Board must base this decision on the evidence of record.  38 C.F.R. § 3.655.  

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disabilities on appeal. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his disabilities limit the environments in which he is able to work, he has not alleged that his disabilities render him unemployable.  During the September 2006 VA examination, he said that he was employed as a real estate loan officer.  As such, the Board finds there is no implicit claim for TDIU. 

Finally, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for the disabilities on appeal.  As the preponderance of the evidence is against the claims for higher ratings, the "benefit-of- the-doubt" rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

A rating in excess of 10 percent for left shoulder separation is denied.

A rating in excess of 10 percent for a seizure disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


